Citation Nr: 0315716	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for sleep disability 
and fatigue, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to September 
1988, December 1990 to September 1991, and May 1996 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  When the case was before the Board in 
May 1999, it was remanded for further development.  The case 
was returned to the Board in June 2003.


REMAND

While this case was in remand status, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
In addition, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

By a letter dated February 26, 2003, the RO attempted to 
comply with the notification requirements of the VCAA.  In 
this letter, the RO also informed the veteran that he would 
be afforded a period of 30 days in which to submit the 
additional evidence and information and that his claims would 
be decided on the current record if the requested evidence 
and information were not received within the 30 days 
allotted.  

The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information.  

Moreover, in light of VA's obligations under the VCAA, the 
Board believes that the veteran should be afforded additional 
VA examinations to determine the nature and etiology of his 
claimed disabilities.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should send the veteran 
another letter providing the notice 
required under 38 U.S.C.A. § 5103(a).  
The RO must inform the veteran that the 
requested information and evidence must 
be received within one year of the date 
of the RO's letter.

2.  Thereafter, the RO should undertake 
appropriate development to obtain any 
evidence identified but not provided by 
the veteran.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of the veteran's 
claimed skin disability.  The claims file 
must be sent to the examiner for review 
and consideration of such should be 
reflected in the completed examination 
report.  

The examiner should identify all current 
manifestations of the veteran's claimed 
skin disability.  Based upon the 
examination results and the claims folder 
review, the examiner should state whether 
the veteran's claimed disability is due 
to seborrheic dermatitis or any other 
known clinical diagnosis.  With respect 
to each skin disorder diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  

The rationale for all opinions expressed 
must also be provided. 

4.  The RO should also make arrangements 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
claimed disability manifested by sleep 
disturbance and fatigue.  The claims file 
must be sent to the examiner for review 
and consideration of such should be 
reflected in the completed examination 
report.  

The examiner should identify any 
objective indications of this claimed 
disability.  Based upon the examination 
results and the claims folder review, the 
examiner should state whether the 
veteran's claimed disability is due to a 
known clinical diagnosis and, if so, 
whether it is at least as likely as not 
that the diagnosed disorder is 
etiologically related to the veteran's 
military service.  

The rationale for all opinions expressed 
must also be provided. 

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, the appellant should be 
furnished with a supplemental statement 
of the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as any final outcome 
warranted.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




